                 Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 1 of 40



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



     TERSLY INVESTMENTS LIMITED,

          Plaintiff,

     v.                                                   Civ. No. 1:20-cv-10234

     GREAT HILL            PARTNERS        AND
     DECHERT LLP,

          Defendants.


                                            COMPLAINT

           Plaintiff Tersly Investments Limited (“Plaintiff”) alleges as follows against defendants

Great Hill Partners (“Great Hill”) and Dechert LLP (“Dechert”) (collectively, “Defendants” or

“Co-conspirators”). As detailed more fully below, Plaintiff, incorporated in England, has been

assigned all rights to bring claims in the instant action by the party to the contract at issue, Tersly

Investments Limited registered in the British Virgin Islands (“Tersly”).

                                  PRELIMINARY STATEMENT

1.         This case arises from a years-long sustained and successful effort by a former co-

shareholder, a subsequent private equity investor, and a global law firm to deprive Tersly of the

benefits of its early-stage investment in a company (“Company,” as defined, infra, paragraph

12.a.), a pioneer in the online travel search industry.

2.         Two years after making its investment, Tersly sold its interest in the Company to another

shareholder, Highlander Worldwide Limited (“Highlander”). In return, Tersly received both cash

considerations and, of far greater importance to the claims at issue in the instant matter, the right

to future compensation if the Company were sold within twenty-one years.
             Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 2 of 40



3.     After completion of the deal, Highlander, with the assistance of Dechert, took active steps

to deprive Tersly of its future economic interest in the Company.

4.     First, Highlander, with the assistance of Dechert, sold a portion of the Company in 2014

without properly informing or paying Tersly under the contract.

5.     Then, despite having been engaged in negotiations for approximately two years regarding

Tersly’s claims on the 2014 sale, Highlander and Dechert, with the knowledge and assistance of

Great Hill, failed to disclose a pending sale of the Company to a third party, Booking Holdings

Inc., (then known as The Priceline Group, Inc.) (“BHI”).

6.     Defendants took actions to interfere with Tersly’s claim that Highlander breached its

agreement once Tersly issued notice that it was preparing to initiate litigation as Tersly’s notice

interfered with Defendants’ plan to sell the Company.

7.     Defendants executed their scheme by, among other actions, failing to disclose BHI’s

interest in the Company to Tersly during settlement negotiations on Tersly’s litigation claim and

in manipulating the completion of due diligence with BHI so as to avoid required disclosure.

8.     As a result of Defendants’ actions, Tersly was induced to accept a grossly undervalued

settlement arising out of the 2014 sale.

9.     The subsequent public announcement of the agreement to sell the Company to BHI for

$550 million occurred a mere nine hours and seventeen minutes after reaching settlement with

Tersly relating to Tersly’s claim on the 2014 transaction.

10.    The Defendants’ actions, taken to successfully induce Tersly to accept the undervalued

settlement rather than the approximately $24 million it would have been owed after the sale to

BHI, reduced Tersly’s contractual and economic rights in the Company by approximately $18

million, or roughly 75%.




                                                 2
             Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 3 of 40



                                             PARTIES

11.    Tersly Investments Limited, Plaintiff in the instant action, is registered in England as

Company No. 10792541. Under an assignment dated May 30, 2017, see 30 May 2017 Deed of

Assignment, attached hereto as Exhibit 1, and a supplementary assignment dated January 17, 2020,

Plaintiff has been assigned all rights by Tersly, the party to the contract at issue as described more

fully, infra, in paragraph 16.b., to bring claims. See 17 January 2020 Supplementary Deed of

Assignment, attached hereto as Exhibit 2. Tersly considered and approved the assignment of rights

to Plaintiff, see 30 May 2017 Tersly Investments Limited Board Minutes, attached hereto as

Exhibit 3, and the supplementary assignment of rights. See 24 December 2019 Tersly Investments

Limited Board Minutes, attached hereto as Exhibit 4. Plaintiff considered and accepted the

assignment from Tersly, see 26 May 2017 Tersly Investments Limited Board Minutes, attached

hereto as Exhibit 5, and the supplementary assignment of rights. See 17 January 2020 Tersly

Investments Limited Board Minutes, attached hereto as Exhibit 6.

12.    Great Hill Partners (“Great Hill”), a defendant in the instant action, is a Delaware

corporation, with its headquarters located at One Liberty Square, Boston, Massachusetts 02109.

Great Hill is a financially sophisticated private equity fund with approximately $2.7 billion under

management that acquires, recapitalizes, and provides growth equity capital to middle-market

companies.

13.    Dechert LLP (“Dechert”), a defendant in the instant action, is a global law firm of more

than 800 lawyers. Dechert has 21 offices throughout the United States, Asia, and Europe,

including an office in Boston, Massachusetts, that it has maintained since 1987. The Boston office

is located at One International Place, 40th Floor, 100 Oliver Street, Boston, Massachusetts 02110-

2605. Dechert was founded in Philadelphia, Pennsylvania and is a registered limited liability

partnership under Pennsylvania law. There are approximately 140 lawyers in Dechert’s London


                                                  3
             Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 4 of 40



office and 50 in the Boston office, and both offices have a financially sophisticated substantial

corporate mergers and acquisition practice. Importantly, Dechert describes itself as organized by

practice area, not geography, with seamless integration between offices.

                                  JURISDICTION AND VENUE

14.     This Court has subject matter jurisdiction over the instant matter pursuant to 28 U.S.C. §

1332(a)(2) as the matter in controversy exceeds the sum or value of $75,000 and is between

citizens of different states and a citizen of a foreign state.

15.     Venue is proper under 28 U.S.C. § 1391 as a substantial part of the events or omissions

giving rise to the claim occurred in this district and both defendants reside in this district.

                                      RELEVANT ENTITIES

16.     For reference, the following entities are relevant to claims against Great Hill and Dechert:

        a. Cheapflights.com (“the Company”), the company at the center of this dispute, was

            originally incorporated as Sharpical Limited in England and Wales on January 26,

            2000, with company no. 3914064, to acquire the pre-existing Cheapflights online flight

            search and comparison company. The Company finalized its acquisition of 89% of the

            pre-existing Cheapflights company on March 20, 2000. Then, on June 13, 2001,

            Sharpical changed its name to Cheapflights.com. Finally, after an acquisition of

            another flight search and comparison company, the Company changed its name to

            Momondo Group Limited on October 29, 2012. It, at all material times, carried on

            business as a flight search and comparison website and continues to maintain the

            Cheapflights brand.

        b. Tersly Investments Limited, Tersly in the instant action, is registered in the British

            Virgin Islands as Company No. 347866 and has its registered office at PO Box 3175,




                                                    4
             Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 5 of 40



           Wickhams Cay 1, Road Town, Tortola, British Virgin Islands. Tersly was one of the

           two founding members of the Company. Tersly entered into an agreement with

           Highlander Worldwide Limited on January 22, 2002, to sell all of its shares in the

           Company in exchange for £1,250,000 in cash and an obligation that Highlander pay

           Tersly according to a contractual formula if it sold any portion of the shares within 21

           years, up to and including January 22, 2023. As noted above, Tersly assigned all of its

           rights to bring claims arising out of its rights in the Company to Plaintiff under an

           assignment dated May 30, 2017, see Exhibit 1, and a supplementary assignment dated

           January 17, 2020. See Exhibit 2.

       c. Holding-Parsons Solicitors (“HPS”) represented Tersly as attorneys from at least

           January 2002, including during negotiations for the sale of Tersly’s shares in the

           Company to Highlander in January 2002, during negotiations for damages arising out

           of the Company’s fraudulent partial sale to Great Hill in 2014, and at least through

           execution of the settlement agreement with Highlander on February 6, 2017.

       d. Highlander Worldwide Limited (“Highlander”)1 is a company incorporated in the

           British Virgin Islands under no. 347866 with registered office at PO Box 3175,

           Wickhams Cay 1, Road Town, Tortola, British Virgin Islands. Highlander has an

           Administration Office at 5th Floor, 37 Esplanade, St Helier, Jersey, JE1 2TR, but upon

           information and belief is effectively managed and controlled by two members of the

           Burge family from England, the father Oliver Burge and the son Hugo Burge.



1 Plaintiff does not bring suit against Highlander in the instant action as information currently in
its possession and control suggests that Highlander is not subject to the jurisdiction of United States
courts. However, if Plaintiff learns of information during discovery or its ongoing investigation
of Highlander that would allow jurisdiction, Plaintiff will move to amend the complaint at that
time to include Highlander and its principals.


                                                  5
     Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 6 of 40



   Highlander became a shareholder in the Company in 2000 and continued to own shares

   until on or about July 24, 2017 when Kayak, a subsidiary of Booking Holdings, Inc.

   (then The Priceline Group, Inc.), purchased all of the shares of the Company.

e. Oliver Burge effectively controlled Highlander through trustees and, additionally, was

   an early investor in the Company in his personal capacity. He acted as agent for

   Highlander during the relevant period. During the relevant period, Oliver Burge’s

   primarily residence was in London, England at 3 Bolney Gate, London SW7 1QW.

f. Hugo Burge, the son of Oliver Burge, is the former Chief Executive Officer of the

   Company, the former Chief Executive Officer of Momondo Group Holdings Limited,

   and the former Executive Chairman and Chief Executive Officer of Cheapflights Media

   (USA) Incorporated. As noted, infra in paragraph 16.h., Cheapflights Media (USA)

   Incorporated was headquartered in Boston, Massachusetts during the relevant period.

   Hugo Burge was an individual shareholder in the Company and additionally is a

   beneficiary of the discretionary trust that owns Highlander. Hugo Burge primarily

   resides in London, England.

g. Momondo Group Holdings Limited (“MGHL”) was incorporated in England as

   Company Number 09258528 with a registered address of 100 New Bridge Street,

   London EC4V 6JA. Formed as a holding company on October 10, 2014, its sole

   shareholder was Hugo Burge.       As a result of an October 17, 2014 shareholder

   agreement, just prior to the sale of a controlling portion of the Company to Great Hill,

   the Company became a wholly owned subsidiary of MGHL and MGHL was

   restructured with the exact shareholder structure as the Company. Then, on the same

   date, Great Hill purchased all of MGHL’s preferred shares in the Company.




                                        6
             Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 7 of 40



       h. Cheapflights Media (USA) Incorporated (“Cheapflights Media (USA)”) is a Delaware

            corporation with its current corporate headquarters located at 10 Canal Park,

            Cambridge, Massachusetts 02141. Founded in Boston, Massachusetts in 2003 as

            Cheapflights (USA) Incorporated, it changed its name to Cheapflights Media (USA) in

            2010. During the relevant period, including from December 2016 through February

            2017, Cheapflights Media (USA) maintained its offices at 10 Post Office Square,

            Boston, Massachusetts 02109, only moving its headquarters out of Boston once BHI

            completed its acquisition of MGHL on July 24, 2017. Cheapflights Media (USA)’s

            former CEO and Executive Chairman was Hugo Burge.

       i. Booking Holdings Inc. (“BHI”), formerly The Priceline Group, Inc., was founded in

            1997. It changed its name from the Priceline Group to Booking Holdings on February

            21, 2018. Currently, it is a company organized in Delaware with its headquarters

            located at 800 Connecticut Avenue, Norwalk, Connecticut 06854. BHI owns and

            operates several travel fare aggregators and metasearch engines, including, after its July

            24, 2017 completion of the $550 million acquisition of the Company, the Cheapflights

            and Momondo webpages. At the time of the acquisition, BHI’s (then Priceline’s)

            market capitalization was in excess of $70 billion.

                                              FACTS

Tersly and One Other Member Found the Company

17.    On January 26, 2000, Tersly, along with one other founding member, formed the Company

in order to serve as an investment vehicle for the acquisition of 89% of the original Cheapflights

business.




                                                  7
                Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 8 of 40



18.        Once the Company completed the acquisition on March 20, 2000, the Company and its

successors at all material times continued to carry on business as a flight search and flight

comparison website.

Highlander Approaches Tersly and Offers to Purchase Tersly’s Entire Interest in the
Company

19.        In late 2001, as agent for Highlander, Oliver Burge approached Tersly about purchasing its

outstanding shares in the Company.

20.        At this time, Tersly held 1,750,000, or 17.5%, of the Company’s shares.

21.        Highlander offered £1,750,000 to acquire all of Tersly’s shares, basing the £1 per share

value in its proposal to Tersly on its recently completed acquisition of all of the shares of the other

founding member of the Company.

22.        Tersly declined Highlander’s original offer and counteroffered, proposing that it instead

sell Highlander 1,250,000 shares in the Company while retaining 500,000 shares. Tersly wished

to retain shares in the Company because it believed the Company had a potential to increase in

value and thus wished to retain an interest in the upside if the Company were acquired in whole or

in part.

23.        Highlander, who did not want Tersly to retain shares in the Company, proposed that Tersly

sell all its shares in the Company partly in exchange for cash and partly in exchange for an

obligation that Highlander pay Tersly a percentage of the consideration it received following a

future sale of any portion of Highlander’s shares in the Company.

Tersly Agrees to Sell its Shares in The Company to Highlander by Means of a Non-
Discretionary Agreement Based on Good Faith and Fair Dealing

24.        As the culmination of these negotiations between Tersly and Highlander, Tersly entered

into a non-discretionary relational contract with Highlander on January 22, 2002. See Agreement




                                                   8
             Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 9 of 40



for the sale and purchase of shares in Cheapflights.com Limited, attached hereto as Exhibit 7

(“2002 SPA”).

25.    Under the 2002 SPA, Tersly sold 100% of its shares in the Company to Highlander in

exchange for: (1) cash totaling £1,250,000, and (2) a non-discretionary obligation, termed

“Deferred Consideration,” that required Highlander to pay Tersly a specific portion of the

consideration it received on any future sale of the shares it held in the Company as of the date of

the agreement. See Id. This specific contractual formula compelled Highlander to pay Tersly

approximately 14% of that future consideration but limited the obligation to a period of 21 years

from the date of execution of the 2002 SPA. See Id.

26.    The 2002 SPA paid Tersly £500,000 less than under Highlander’s original proposal.

Deferred Consideration was designed to account for this difference. See Id. at § 4.

Highlander and Tersly Specifically Negotiated Provisions Regarding Which Share
Transactions Could Lead to Payment of Deferred Consideration

27.    As Highlander did not want certain share transactions between it and related parties to

trigger its obligation to pay Deferred Consideration, Tersly negotiated a provision that required

that it be notified of any such transaction and mandated that Highlander obtain Tersly’s written

consent prior to execution of any such transaction. See Id. at §§ 1.1, 5.1.

28.    The 2002 SPA addresses this concern in § 5.1, which states: “[s]ave with the prior written

consent of [Tersly], such consent not to be unreasonably withheld, the Buyer [Highlander] will not

transfer shares to; . . . the Buyer’s Group; or . . . Mr Oliver Burge or an Associate of Mr Oliver

Burge.” See Id. at § 5.1.

The 2002 SPA Protected Tersly’s Non-Discretionary Rights

29.    In sum, in order to protect Tersly’s rights and expectations under the 2002 SPA, the non-

discretionary terms of the 2002 SPA obligated Highlander to:



                                                 9
             Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 10 of 40



         a. Upon a Disposal, defined in the agreement as a liquidity event within 21 years, pay

            Deferred Consideration to Tersly, see id. at § 4;

         b. Provide Tersly with prior notice and the right to withhold consent if shares were to be

            transferred to the contractually-defined Buyer’s Group, to Oliver Burge, or to an

            Associate of Oliver Burge, see id. at §§ 1.1, 5.1;

         c. Provide Tersly with information within 10 business days if there was any change to the

            legal title or beneficial ownership of any of the shares Highlander owned upon

            consummation of the 2002 SPA or if there were a reclassification, capitalization,

            consolidation, or subdivision of the share capital of the Company, see id. at § 1.1 &

            6.1.; and

         d. Preserve Tersly’s rights to its undiluted economic interest in the Shares if there were

            any Reconstruction. See Id. at § 1.1.

30.      After execution of the 2002 SPA, Highlander held 3,520,000 ordinary shares, accounting

for 31.33% of the total share capital of the Company.

31.      In accordance with its obligations under the 2002 SPA, Tersly faithfully executed its

responsibilities and transferred its shares to Highlander.

32.      Tersly expected that Highlander would act in good faith at all times and would honor the

terms of the 2002 SPA.

33.      Highlander had a continuing duty to comply with the provisions of the 2002 SPA in good

faith.

Highlander Never Notifies Tersly Regarding Any Change to its Rights Under the 2002 SPA
from 2002 to 2014

34.      Highlander never contacted Tersly between the execution of the 2002 SPA and the end of

2014 regarding any change to Tersly’s rights in the Company under the 2002 SPA.



                                                 10
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 11 of 40



35.    Upon information and belief, through several transactions between 2002 and 2014,

Highlander increased its share ownership in the Company from 3,520,000 shares to 8,028,596

Class A Ordinary Shares.

36.    The Cheapflights website continued to operate in the United States, and Cheapflights

Media (USA) maintained its headquarters in Boston.

Highlander and Dechert, Among Others, Structure Several 2014 Transactions in an Attempt
to Deprive Tersly of its Right to Deferred Consideration

37.    In or about October 2014, the Company engaged in negotiations to sell a majority stake of

the Company to Great Hill. Highlander, as the single largest shareholder in the Company, Hugo

Burge, as the Company’s CEO, and Dechert, legal counsel to the Company and its shareholders,

controlled negotiations for the Company.

38.    As a result of these negotiations, on October 17, 2014, Great Hill purchased all of the

Preferred Shares of the Company for £80,000,000, which at that date’s exchange rate totaled

approximately $128,000,000. Great Hill’s purchase valued the Company at roughly £132,000,000,

then $211,200,000.

39.    During negotiations and after consummation of the sale to Great Hill, Highlander, with the

assistance of Dechert, undertook a series of corporate actions to facilitate its misappropriation of

Tersly’s retained economic interest, as set forth in the 2002 SPA through the Deferred

Consideration terms, and to evade its notice obligations.

In the First 2014 Transaction Designed to Deprive Tersly of its Rights to Deferred
Consideration, Dechert Created Momondo Group Holdings Limited, An “Associate” of
Oliver Burge Under the 2002 SPA

40.    In preparation for the sale of a portion of the Company to Great Hill, Dechert and others

incorporated MGHL (Momondo Group Holdings Limited, as defined above) on October 10, 2014.




                                                11
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 12 of 40



41.    MGHL’s entire share capital was comprised of a single ordinary share held by Hugo Burge.

Because Oliver Burge’s son, Hugo, controlled more than 50% of the voting shares in MGHL

(indeed, controlled the only voting share), MGHL was considered an “Associate of Mr Oliver

Burge” for purposes of the 2002 SPA. See Id. at § 5.1.

42.    Upon information and belief, Highlander took these actions in an effort to claim that the

rights Tersly held in a portion of Highlander’s shares in the Company under the 2002 SPA were

either extinguished or the obligation to pay Deferred Consideration was not triggered by the

subsequent transfer of Preferred Shares to Great Hill.

In the Second Relevant 2014 Transaction, Dechert Aided Highlander’s Breach of the 2002
SPA When It Transferred Shares in the Company to MGHL Without Providing Notice to or
Obtaining Consent from Tersly

43.    On October 17, 2014, in a Share Exchange Agreement with the shareholders of the

Company drafted by Dechert, MGHL agreed “to acquire the entire issued share capital of [the

Company] from the Shareholders in exchange for the issue of New Ordinary Shares and New

Preferred Shares . . . in Newco [MGHL] such that the Company will become a wholly-owned

subsidiary of [MGHL] whose shareholding structure shall mirror the current shareholding structure

of [the Company].” See 17 October 2014 Share Exchange Agreement, attached hereto as Exhibit

8 (“Share Exchange Agreement”), Preamble (D). MGHL was specifically defined in the Share

Exchange Agreement as “Newco,” and its only stated purpose was to create a parent company with

an identical shareholding structure. Id.

44.    Under the terms of the Share Exchange Agreement, Highlander agreed to transfer to

MGHL all of its shares in the Company “with full title guarantee free from all Encumbrances.” Id.

at § 2.1. “Encumbrance” was defined to “mean[] any interest or equity of any person (including

any right to acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,




                                                12
             Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 13 of 40



assignment, hypothecation, security, interest, title, retention or any other security, agreement or

arrangement.” Id. at§ 1.1.

45.     Neither Highlander nor Dechert provided Tersly with notice of a proposed transfer of

shares to an Associate of Oliver Burge on or before October 17, 2014 even though the 2002 SPA

specifically provided that, “[s]ave with the prior written consent of [Tersly], such consent not to

be unreasonably withheld, [Highlander] will not transfer shares to . . . an Associate of Mr. Oliver

Burge.” Exhibit 7 § 5.1.

46.     Tersly did not learn of the proposed transfer of shares from the Company to MGHL on or

before October 17, 2014 and did not provide, nor would it have provided, prior written consent for

such a transaction that was against its self-interest.

47.     As a direct consequence of Highlander’s violation of its obligations under the 2002 SPA,

violations directly assisted by Dechert, Tersly did not have the opportunity to ensure that its rights

to Deferred Consideration after a future sale of the Company were preserved. Tersly was not

permitted and did not have the opportunity to object to the transaction, nor was it able to – if

necessary – seek an injunction to prevent the transaction from being executed.

48.     Neither Highlander nor Dechert notified Tersly of the Share Exchange Agreement after its

execution.

Highlander’s and Dechert’s Actions Deprive Tersly of its Right to Deferred Consideration
After the Sale of Preferred Shares in the Company to Great Hill

49.     Finally, also on October 17, 2014, Great Hill purchased all Preferred Shares of MGHL by

means of its investment vehicle, MM Investment Holdings LP (“MMIH”), which signed a Share

Purchase Agreement with the Company’s shareholders. See 17 October 2014 Agreement for the

Partial Sale and Purchase of Momondo Group Holdings Limited, attached hereto as Exhibit 9

(“2014 SPA”).



                                                  13
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 14 of 40



50.     MMIH paid a price of £1 per Preferred Share, and thus acquired 60.2% of MGHL.

Highlander retained 42,108,041 Ordinary Shares, or 31.69% of the Company. Hugo Burge

retained or obtained through these transactions a total of 7,870,356 Ordinary Shares, or 5.92% of

the Company. Following the 2014 transactions, the three parties, Great Hill, Highlander, and Hugo

Burge in his personal capacity, owned a total of 97.81% of MGHL.

51.     The 2014 SPA specifically included the above transactions reorganizing the shares in the

Company, including the Share Exchange Agreement transferring those shares to MGHL. Id. at §

4.1.

52.     The sale of shares to MMIH occurred immediately following this reorganization.

53.     Neither Dechert nor Highlander notified Tersly of the sale pursuant to clause 6.1 of the

2002 SPA.

54.     The Great Hill press release confirmed that the transaction valued the Company at more

than £132 million, then over $212 million. See Great Hill Press Release on 2014 Transaction,

dated October 17, 2014, attached hereto as Exhibit 10.

55.     The 2002 SPA states that “Deferred Consideration” is to be paid to Tersly “within 10

Business Days” of Highlander’s receipt of consideration. See Exhibit 7 § 4.4.

56.     Highlander did not make any payment to Tersly by October 31, 2014, the timeframe

applicable for payment of Deferred Consideration given the transaction date. Thus, Highlander,

with the assistance of Dechert, breached the 2002 SPA.

57.     As a result of this breach, Tersly lost several rights protected in the 2002 SPA, including

the ability to request an arbitrator to value Deferred Consideration or a lawsuit to enforce its rights.




                                                  14
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 15 of 40



Tersly Discovers Great Hill’s Partial Purchase of the Company and Requests Information,
Placing Highlander and Dechert on Notice of a Violation of the 2002 SPA

58.    As noted above, clause 5.1 of the 2002 SPA states plainly, that “[s]ave with the prior

written consent of [Tersly] . . . [Highlander] will not transfer shares to . . . an Associate of Mr.

Oliver Burge.” Exhibit 7 § 5.1

59.    Because Highlander, with the assistance of Dechert, had breached its contractual

requirements to notify Tersly, Tersly first became aware of the sale of shares to Great Hill from

subsequent Press Reports in or around November 2014.

60.    On February 17, 2015, four months after the transactions had occurred and having heard

nothing from Highlander, Dechert, or any other party engaged in the transaction, Tersly’s solicitor

wrote to Highlander asking for information on the 2014 transaction pursuant to clause 6.1 of the

2002 SPA. See Holding-Parsons’ letter to Highlander, dated February 17, 2015, attached hereto

as Exhibit 11.

61.    Dechert, acting as Highlander’s solicitors through its partner Graham Defries (“Defries”),

first responded on March 6, 2015. However, Dechert did not respond substantively to Tersly’s

inquiry.

62.    Finally, in its second response on April 9, 2015, Dechert represented that, “the share

exchange did not constitute a Disposal as defined in the Agreement as it amounted to a transfer to

an Associate of Mr. Oliver Burge, which is excluded from the definition of Disposal under the

Agreement.” April 9, 2015 Letter from Dechert to Holding Parsons Solicitors, attached hereto as

Exhibit 12. In this open correspondence, Dechert therefore accepted that Highlander transferred

shares governed by the 2002 SPA to an Associate without providing Tersly with notice or the

opportunity for prior written consent, an admission that Highlander, with the assistance of Dechert,

breached the 2002 SPA.



                                                15
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 16 of 40



63.    Finally, on May 15, 2015, Dechert sent Tersly a CD containing the transactional documents

relevant to the 2014 transactions. See May 15, 2015 Letter from Dechert to Holding-Parsons

Solicitors, attached hereto as Exhibit 13. Dechert and Highlander provided these documents only

after Tersly’s solicitors demanded information under the 2002 SPA and waited for 196 total days,

a delay of over six months, after it should have been provided under the terms of that agreement.

64.    In the cover letter enclosing this CD, Dechert noted that the production of documents was

“required by clause 6 of the” 2002 SPA, and that the CD contained the “relevant documentation

evidencing the changes to the legal title and beneficial ownership of the Company’s shares and the

Reconstruction.” Dechert thus again recognized that Highlander, with its assistance, had breached

clause 6 of the 2002 SPA by failing to provide these documents within 10 Business Days as

required by clauses 6.1.1 and 6.1.2 of the 2002 SPA. See Exhibit 7.

65.    Importantly, the letter also acknowledged that there had been a disposal of MGHL shares

and that the parties would need to determine the Deferred Consideration amounts. However,

Dechert’s letter lulled Tersly into settling for a “heavy discount” by representing that it was

unlikely that Highlander would exit from its remaining shareholding in the Company before 2023,

when the deferred consideration expired. Exhibit 13.

66.    In relevant part, the letter from Dechert stated:

               As previously indicated, our client is very willing to provide all
               information which is required in accordance with clause 6 of the
               Agreement to assess the quantum of your client’s claim for deferred
               consideration under the Agreement. . . .
               As required by clause 6 of the Agreement, we therefore enclose a
               CD which contains the relevant documentation evidencing the
               changes to the legal title and beneficial ownership of the Company’s
               shares and the Reconstruction. The CD also contains documentation
               evidencing the disposal of Highlander’s Preferred Shares in the new
               holding company, Momondo Group Holdings Limited (“MMGH”),
               to the buyer (the “Transaction”).




                                                 16
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 17 of 40



                . . . Our client has calculated that if the consideration per share were
                adjusted to reflect (i) the changes to the share capital which resulted
                from the Reorganisation, (ii) a pro rata share of transaction costs,
                and (iii) a deduction for the amount paid into escrow, that the
                equivalent price per A Ordinary share would be £8.02. You are now
                in possession of the documents necessary to make your own
                calculation.
                As previously indicated Highlander sold approximately 44% of its
                shares in Momondo Group Holdings Limited and retained the
                balance of its holding. Although under the Agreement Deferred
                Consideration is only due in connection with a Disposal of shares,
                our client is willing to consider reaching a settlement in respect of
                the balance of the shares held by Highlander in MMGH as well as
                the portion of consideration currently held in escrow. However,
                please be aware that a heavy discount would necessarily be applied
                to the balance of shares held to reflect i) the uncertainty as to
                whether any exit is likely to be achieved within the timeframe
                contemplated by the Agreement, and ii) the liquidation preference
                attached to the preferred shares held in Momondo Group Holdings
                Limited, pursuant to which the remaining ordinary shares held by
                our client rank below the preferred shares sold by our client on a
                future exit. If your client is interested in this proposal, please let us
                know.

Exhibit 13, (emphasis added).

67.     Whether there was “uncertainty as to whether any exit is likely to be achieved” prior to

2023, when the Deferred Consideration provision of the 2002 SPA would expire, is a statement of

fact that was solely within the knowledge of Dechert, Highlander, the purchaser, Great Hill, and

its representatives.

68.     At this point, Tersly was aware that Great Hill had purchased all of the Preferred Shares of

the Company and thus held a controlling share. Tersly was also aware that Great Hill’s standard

and usual practice was to hold such assets for three to seven years, as outlined on Great Hill’s own

website.




                                                   17
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 18 of 40



69.    However, as Dechert’s statement directly contradicted Great Hill’s standard and usual

practice with regard to holding assets, Tersly reevaluated its expectation that the Company would

be sold prior to termination of the 2002 SPA.

70.    Thus, Tersly relied on and was entitled to rely on Dechert’s continuing representations with

regard to the uncertainty that an exit would be achieved by 2023 in all of its future negotiations

with Highlander regarding settlement.

71.    Indeed, Dechert’s representations regarding the uncertainty of any sale of Highlander’s

remaining shares in MGHL and the “heavy discount” that would need to be applied showed

Dechert’s specific knowledge and understanding of Tersly’s claim.

72.    Dechert’s statement led Tersly to seek payment of Deferred Consideration for all of the

shares covered by the 2002 SPA based on the price received by Highlander for the Preferred Shares

under the 2014 SPA rather than simply for the portion of those shares sold to Great Hill.

Dechert Continues Efforts to Deprive Tersly of its Rights with Further Correspondence

73.    Tersly’s solicitors wrote repeatedly to Dechert seeking clarity—in accordance with the Pre-

Action Protocol under English litigation practice—regarding Highlander’s position on the facts of

the case. Tersly wrote on June 18, 2015, on September 1, 2015, and on October 12, 2015

requesting a response from Dechert as to whether Highlander violated sections 5 and 6 of the 2002

SPA, as well as seeking to quantify the monetary amount of Deferred Consideration.

74.    In particular, the October 12, 2015 letter from Tersly’s solicitors explained the rationale of

the 2002 SPA in detail. See October 12, 2015 Letter from Holding-Parsons Solicitors to Dechert,

attached hereto as Exhibit 14. Tersly’s solicitor, given his understanding of the 2014 partial sale

of the Company to Great Hill, calculated the amount of Deferred Consideration owed by

Highlander as £4,134,592. After addressing escrow issues, Tersly offered to settle for the amount

it believed it was owed in Deferred Consideration at this time, totaling £3,671,360.


                                                18
              Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 19 of 40



75.    Dechert responded with a short email on November 2, 2015 asserting that there had not

“technically” been a Disposal but failed to otherwise respond.

76.    Tersly wrote to Dechert again on November 18, 2015, on January 13, 2016, on February

8, 2016, and on March 15, 2016 requesting responses from Dechert regarding Highlander’s

position.

77.    It was not until April 14, 2016, after eight separate letters and several additional emails

from Tersly, that Dechert finally responded to the allegations. Dechert asserted that “No Disposal

has taken place” as MGHL “was a company wholly owned by Mr. Hugo Burge, the son of Mr.

Oliver Burge” and was “therefore an Associate of Mr. Oliver Burge and a member of the Buyer’s

Group.” April 14, 2016 Letter from Dechert to Holding-Parsons Solicitors, attached hereto as

Exhibit 15.

78.    Dechert thus admitted, again, that there had been a breach of clause 5.1 of the 2002 SPA

because neither Highlander nor its agent Dechert obtained prior written consent from Tersly before

transferring shares to an Associate of Oliver Burge.

79.    When Tersly then specifically asked Dechert to address the issue of 2002 SPA clause 5.1,

Dechert asserted on May 13, 2016 that:

                Even if your client’s consent was required for a transfer of the
                Shares by our client (which is not admitted) that consent was not to
                be unreasonably withheld. We do not agree that your client could
                have reasonably been entitled to require ‘that its rights to Deferred
                Consideration were preserved’ before consenting to the transfer.

May 13, 2016 Letter from Dechert to Holding-Parsons Solicitors, attached hereto as Exhibit 16

(emphasis added).

80.    Then, on June 20, 2016 Dechert ended discussions with Tersly, claiming that it had

provided all of its answers and would no longer “engage further with the points you make.”




                                                 19
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 20 of 40



Highlander and Dechert Conclude that Highlander’s Dispute with Tersly Will Scuttle a
Lucrative Future Sale of the Company and, to Ensure that the Sale Occurs, Take Actions to
Harm Tersly’s Interests

81.    Unbeknownst to Tersly, while Tersly was restating its claims to Highlander and Dechert

regarding the 2002 SPA, Great Hill, Dechert, and Hugo Burge, CEO of Momondo and Momondo’s

US subsidiary Cheapflights Media (USA) Inc., were simultaneously negotiating a sale of 100% of

the shares in the Company to BHI, then Priceline, a company capitalized at over $70 billion.

82.    As explained more fully below, by at least September 2016, Dechert knew that BHI had

interest in acquiring the Company. At that point in time, as described above, Tersly had been

engaged in discussions with Highlander, through its legal agent Dechert, for over a year and a half

regarding Tersly’s claims that Highlander had breached the 2002 SPA.

83.    On September 15, 2016, the Company executed a Non-Disclosure Agreement with Kayak

(a fully owned subsidiary of BHI) regarding a potential sale of the Company to BHI.

84.    BHI then issued a Letter of Intent to buy 100% of the shares of the Company on or about

October 2016. This Letter of Intent set forth a 60-day period to conduct due diligence.

85.    Highlander, Dechert, and Great Hill were aware of the impending sale to BHI. Upon

information and belief, each of these parties were provided with draft sale documents.

86.    Great Hill acted as the “Sellers’ Representative” throughout the negotiations.

87.    As the Seller’s Representative and majority shareholder of MGHL, Great Hill was

responsible for providing BHI with responses to its due diligence inquiries.

88.    Through this role, Great Hill was a primary party responsible for determining if the due

diligence period needed to be extended and had great influence on completion of the elements

required for final agreement with BHI to be executed.

89.    Hugo Burge, who is an individual MGHL shareholder, a beneficiary of the trust that owns

Highlander, and also was the Company’s CEO at the time in question, had great influence on


                                                20
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 21 of 40



negotiations between the Company and BHI. Based on information and belief, Hugo Burge

controlled the sale negotiations.

90.    By Hugo Burge’s own sworn admission in prior legal proceedings, he participated in due

diligence on behalf of the Company. Based on information and belief, along with his role as the

CEO of the Company, Hugo Burge acted as the intermediary between Highlander and Great Hill

during the negotiation and sale of the Company to BHI.

91.    During preliminary negotiations with BHI, Dechert and Hugo Burge, as CEO of the

Company, knew that if Tersly became aware of the prospective sale of all of Highlander’s shares

in the Company to BHI, consisting of 42,108,041 Ordinary Shares that totaled 31.69% of the

company, Tersly would demand significantly more Deferred Consideration than had been

discussed in the October 12, 2015 Letter from Holding-Parsons Solicitors to Dechert. See Exhibit

14.

92.    Dechert and Hugo Burge, as CEO of the Company, also knew that, because BHI is a

publicly traded company on the New York Stock Exchange, under the rules of the United States

Securities and Exchange Commission any definitive agreement for BHI to purchase shares in the

Company would need to be publicly disclosed. Through this public disclosure, Tersly would

independently learn of the increased value of the shares in which it retained an economic interest.

Not Content to Simply Obstruct Tersly’s Rights to Compensation Arising Out of the 2014
Partial Sale of the Company, Highlander and Dechert Again Knowingly Violate the 2002
SPA to Further Impair Tersly’s Rights

93.    As Highlander and Dechert negotiated the sale of the Company to BHI near the end of

2016, they knowingly continued to violate the 2002 SPA with Tersly despite having been recently

reminded in inter-attorney correspondence of its previous breaches.

94.    For example, on November 16, 2016 MGHL made a share capitalization, increasing the

total share capital in MGHL from 132,890,366 shares to 152,063,017 shares.            This was a


                                                21
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 22 of 40



capitalization and therefore, under the terms of the 2002 SPA, would be classified as a

Reconstruction when:

        a. MGHL was created specifically to avoid Highlander’s pre-existing contractual rights

            relating to Reconstructions;

        b. Highlander breached clause 5.1 of the 2002 SPA by transferring the Tersly Shares to

            MGHL without seeking Tersly’s consent; and

        c. Highlander breached clause 6.1.1 of the 2002 SPA by transferring legal title of the

            Tersly Shares without disclosing it to Tersly.

95.     Despite the recent correspondence between Tersly and Dechert regarding 2002 SPA clause

6.1.1, Dechert failed to provide Tersly with notice of this Reconstruction. Dechert itself had

quoted clause 6.1 in its letter of April 14, 2016 to Tersly’s solicitors, and thus the failure to comply

with clause 6.1.1 was deliberate. See Exhibit 15.

96.     Upon information and belief, the deliberate failure of Highlander to comply with the terms

of the 2002 SPA with regard to this Reconstruction, aided by the assistance of Dechert, shows that

Highlander and Dechert sought to conceal any potential notification to Tersly of the forthcoming

Disposal.

97.     If Tersly had been notified of the November 16, 2016 Reconstruction, it would have been

on notice that a Disposal was more likely than not in the immediate future. Such notification was

material to Tersly’s deliberations regarding whether to pursue legal action against Highlander and

Dechert on the 2014 transactions.

Tersly Threatens Legal Action for Failure of Highlander to Pay Deferred Consideration

98.     Finally, on December 15, 2016 at 12:32 pm GMT, after failing to reach agreement with

Highlander as to payment of Deferred Consideration arising out of the 2014 transaction, Tersly

sent Highlander a demand letter without prejudice.


                                                  22
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 23 of 40



99.    The demand letter threatened legal action within 28 days unless the full amount due Tersly

were paid. Tersly attached a 15-page Draft Particulars of Claim to the letter that, like a draft

complaint in the United States, set forth Tersly’s legal claims if suit were filed.

100.   Tersly demanded £4,134,592 as Deferred Consideration based on the implied valuation

established by the 2014 sale of a portion of the Company’s shares. However, Tersly’s demand

was made with no awareness of the impending sale of 100% of the shares of the Company to BHI.

101.   Highlander passed Tersly’s December 15, 2016 letter and Draft Particulars of Claim on to

Dechert.

102.   Highlander was at this time the largest shareholder in the Company other than Great Hill.

Hugo Burge, one of the primary negotiators with BHI, was the CEO of the Company and had

additional interests in Highlander.

103.   Of particular importance and as detailed more fully below, because Tersly’s claim

impacted Highlander’s rights in the Company and because due diligence with BHI was still

ongoing, Highlander would have had to disclose Tersly’s claims to Great Hill if it had not already

done so.

104.   Finally, due to the same considerations, Highlander would also have had to disclose

Tersly’s claims to BHI.

Tersly’s Claim Against Highlander Had to be Disclosed to BHI, Impacting Co-Conspirator’s
Interests in the Lucrative Sale of the Company

105.   Unknown to Tersly, Highlander received Tersly’s demand letter and Draft Particulars of

Claim at or around the end of the Company’s 60-day due diligence period with BHI.

106.   Tersly’s claim impacted Highlander’s ownership interest in the shares Tersly sold to

Highlander via the 2002 SPA.




                                                 23
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 24 of 40



107.    Hugo Burge, through his interest in Highlander, knew of Tersly’s claim. As Hugo Burge

was CEO of the Company and one of the primary negotiators with BHI, the Company knew of

Tersly’s claim.

108.    Dechert knew of Tersly’s claim regarding the 2002 SPA through its involvement with

negotiations on behalf of Highlander since at least March 6, 2015 and learned of Tersly’s intention

to proceed to litigation on or about December 15, 2016.

109.    Great Hill was the primary shareholder of the Company and was involved in negotiations

with BHI.

110.    Consistent with general due diligence practice and as evidenced by the guarantees and

warranties in Great Hill’s acquisition of shares of the Company in 2014, Highlander, as the second

largest shareholder in the Company during the due diligence period with BHI, had to disclose the

change in circumstances regarding its ownership interest at least on or about the time Tersly sent

its demand letter on December 15, 2016.

111.    This change in circumstances meant that Highlander could not provide the necessary

guarantees and warranties so as to transfer its shares to BHI without encumbrances or contingent

liabilities. Additionally, Highlander was required to notify the Company about active claims and

pending litigation that impacted its ownership rights in the Company’s shares.

112.    As Tersly’s claim impacted Highlander’s rights in the Company, Highlander would have

had to disclose Tersly’s claims to all parties involved in the sale of the Company, including Great

Hill.

113.    Finally, the Co-Conspirators also had an obligation to update BHI if any of this information

changed.




                                                24
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 25 of 40



114.   Great Hill therefore knew or should have known of Tersly’s claim by at least on or about

December 15, 2016.

115.   Upon information and belief, Great Hill and Highlander also faced significant financial

penalties arising out of negotiations with BHI, penalties related to significant delays in closing or

to misrepresentations about the Company’s capitalization.

116.   Defendants knew or should have known that any disclosure of Tersly’s claim against

Highlander to BHI at this late juncture could jeopardize the sale of the Company to BHI, placing

the lucrative return for the sale of Defendants’ shares in the Company at risk.

117.   As a result, while knowing full well of the existence of Tersly’s rights, Great Hill and

Dechert worked in concert with Highlander to avoid disclosing Tersly’s claim to BHI.

Defendants Impair Tersly’s Right to Consideration in Order to Increase the Value of Their
Interest in the Sale of the Company to BHI

118.   As noted above, Defendants were aware that if Tersly learned of BHI’s interest in the

Company, Tersly’s efforts to enforce its economic rights would impact consummation of the entire

deal, placing the Co-Conspirators’ lucrative economic interests in the Company at risk.

119.   Thus, even though Defendants had no specific economic interest in the 2002 SPA between

Tersly and Highlander, Defendants’ interests in the sale of the Company to BHI and their desire

to avoid jeopardizing the deal aligned with Highlander’s desire to avoid paying Tersly Deferred

Consideration.

120.   In order to perpetuate the scheme, upon information and belief, Great Hill and Dechert

actively worked together and with Highlander to conceal BHI’s interest in the Company from

Tersly. Defendants worked together to ensure that the public disclosure of information regarding

the sale would not take place until Tersly had released its claims.




                                                 25
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 26 of 40



121.   Because the due diligence period with BHI was extended, BHI did not reach the level of

certainty to trigger public disclosure under Federal securities regulations.

122.   The Co-conspirators did not notify Tersly of BHI’s interest in acquiring the Company.

123.   As Tersly did not, and could not, have learned about BHI’s interest in the Company due to

Defendants’ scheme, Defendants’ active concealment fraudulently diminished Tersly’s

understanding of the fair market value of its rights by more than 75%.

Defendants Conspire to Delay Completion of Due Diligence with BHI in Order to Avoid
Disclosure to Tersly

124.   As a result, upon information and belief, Great Hill and Dechert conspired in bad faith to

extend the due diligence period and delay the formal signing of the sale agreement with BHI until

Highlander had reached a settlement agreement with Tersly releasing all claims under the 2002

SPA.

125.   Upon information and belief, the 60-day due diligence period for BHI was first extended

in December 2016 and then extended again in January 2017.

126.   On December 20, 2016 at 6:44 pm GMT, Dechert sent a letter to Tersly on behalf of

Highlander offering to pay the full amount demanded in Tersly’s December 15, 2016

correspondence. This response was just three and one half working days after HPS sent Tersly’s

Draft Particulars of Claim.

127.   Until this response from Dechert, Highlander and Dechert’s position in negotiations with

Tersly had been that Tersly had no claim arising out of the 2002 SPA. However, with this

response, Highlander and Dechert admitted that Tersly had a valid claim arising out of the 2014

sale of share in the Company to Great Hill. The only question remaining after Dechert’s December

20, 2016 response was how much Tersly’s claim was worth.




                                                 26
              Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 27 of 40



128.      Tersly did not immediately agree to Highlander’s proposed settlement amount.

Negotiations relating to equitable issues, costs, and interest remained, and these negotiations

delayed final approval of the settlement agreement for more than a month.

129.      During this period from on or about December 20, 2016 forward, therefore, Highlander

and Dechert had admitted wrongdoing arising out of the 2014 transaction with Great Hill.

130.      The Co-conspirators extended the due diligence period with BHI two times from December

2016 to January 2017. Upon information and belief, these extensions were in order to avoid

disclosing Highlander’s issue with Tersly to BHI.

131.      Following negotiations over costs and interests, on January 24, 2017, more than a month

after admitting to Highlander’s violation of the 2002 SPA, Dechert offered a total settlement

payment of £4,334,592 (or roughly $5,683,083 as per the exchange rate on January 7, 2020). This

sum included both a calculation of the amount owed Tersly for Deferred Consideration arising out

of the 2014 sale to Great Hill and payment of legal fees and interest.

132.      Dechert and Highlander were aware that this amount was far below the correct valuation

of Deferred Consideration under the 2002 SPA because Dechert and Highlander, with the

assistance of Great Hill, purposely withheld information about the pending sale of the Company

to BHI.

133.      Due to Highlander’s and Dechert’s material misrepresentations about the Company’s

prospects and to Great Hill’s assistance in delaying the agreement with BHI, Tersly was unable to

discover the actual fair market value of its Deferred Compensation at the time. Thus, Tersly

accepted this settlement offer on January 31, 2017.




                                                27
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 28 of 40



Tersly Enters into Undervalued Settlement Agreement with Highlander Due to Dechert’s
and Great Hill’s Intentional Conduct

134.    Tersly and Highlander then executed a Deed of Settlement that Dechert had drafted. See

Deed of Settlement, attached hereto as Exhibit 17 (“Deed of Settlement ”).

135.    In fact, if Highlander, through its agent Dechert, had acted in good faith and disclosed to

Tersly the value BHI was prepared to pay for MGHL at the time, Tersly would have been entitled

to approximately, but not less than, $20 million based on the 2017 valuation of the Company in its

sale to BHI rather than the 2014 valuation arising out of the partial sale of the Company to Great

Hill.

136.    Highlander and Dechert were only able to avoid disclosure due to Great Hill’s assistance

in delaying the agreement with BHI.

137.    The Deed of Settlement, as drafted by Dechert, did not simply address the claims that

Tersly had raised in the Draft Particulars of Claim It instead provided for a general release for

Highlander from all claims relating to the 2002 SPA:

               “….and Tersly hereby releases and forever discharges Highlander
               and its Related Parties from, any and all actions, claims, rights
               demands and set-offs, whether in this jurisdiction or any other,
               whether known or unknown and whether in law or in equity, that
               Tersly, its Related Parties or any of them ever had, may have or
               hereafter can, shall or may have against Highlander or any of its
               Related Parties arising out of or connected with the SPA or the sale
               of the Tersly Shares, including, but not limited to, any claims Tersly
               may have for Deferred Consideration under clause 4 of the SPA
               including any claims alleged in the Draft Particulars of Claim (the
               “Released Claims”).”

Exhibit 17, § 4.1.

138.    Because the Deed of Settlement had a general release and a choice of law provision

directing the terms to be governed by English law, Highlander, through its agent Dechert, had a




                                                28
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 29 of 40



duty to Tersly to disclose potential claims and rights that (i) it knew Tersly possessed, and (ii) of

which it knew Tersly was unaware.

139.   At the time of execution of the Deed of Settlement, Highlander and its agent Dechert were

aware that Tersly did not know of the forthcoming sale of the Company to BHI, and thus knew

that Tersly was undervaluing its Deferred Consideration under the 2002 SPA. Yet Highlander,

through its agent Dechert, failed to disclose the forthcoming sale of the Company to BHI, ensuring

that Tersly could not learn of these potential claims and rights.

140.   But for Dechert and Highlander’s intentional efforts to deliberately mislead Tersly and,

with Great Hill’s assistance, keep it in the dark about the sale of shares to BHI, Tersly would never

have signed the Deed of Settlement.

141.   The Deed of Settlement’s release was to take effect as soon as Tersly had received the

settlement payment, a payment that was paid on February 7, 2017.

The Company Announces its Agreement to Sell 100% of its Shares to BHI (at the relevant
time, “Priceline”) on February 7, 2017, A Mere Nine Hours After Highlander Made the
Settlement Payment to Tersly

142.   The timeline for the final days of negotiation of Highlander’s settlement with Tersly,

through Highlander’s agent Dechert, and the public release of information about BHI’s notice of

intent to purchase the Company, as influenced by Great Hill, occurred as follows:

       a. January 31, 2017: After negotiating regarding interest and legal fees, Tersly and

           Highlander, through Highlander’s agent Dechert, agree on a settlement amount.

       b. February 2, 2017:        Dechert writes that Highlander has executed the Deed of

           Settlement.




                                                 29
           Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 30 of 40



       c. February 2017: Upon information and belief, BHI is informed that the sale may now

          proceed, and preparations are made for the sale documents to be signed shortly

          following the final Deed of Settlement with Tersly.

       d. February 5, 2017: Upon information and belief, BHI drafts the announcement

          document for the SEC.

       e. February 6, 2017: Tersly executes the Deed of Settlement.

       f. February 7, 2017: Dechert, as agent of Highlander, wires funds to Tersly’s solicitors’

          account at 12:01 p.m. GMT, or 7:01 a.m. EST, establishing February 7, 2017 as the

          Settlement Date for purposes of the Deed of Settlement.

       g. February 7, 2017: BHI signs a “Definitive Agreement” to purchase the Company for

          $550 million in cash.

       h. February 7, 2017: BHI issues a press release at 4:18 p.m. EST announcing its purchase

          of the Company and submits an 8-K to the United States Securities and Exchange

          Commission at 4:30 p.m. EST. As Eastern Standard Time is 5 hours after Greenwich

          Mean Time, the press release issued 9 hours and 17 minutes after the Settlement Date

          for the Deed of Settlement between Highlander and Tersly. See BHI Press Release,

          attached hereto as Exhibit 18 (“BHI Press Release”).

143.   The timing of the actions of the Co-conspirators shows that it is beyond mere coincidence

that BHI made its public announcement on the afternoon of February 7, 2017.

144.   Highlander, with the assistance of Dechert, negotiated and executed the 2017 Deed of

Settlement in bad faith with the intent to deceive Tersly into settling based upon an outdated

valuation of the Company.




                                              30
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 31 of 40



145.   The knowledge that the Company valuation used for the Deed of Settlement was outdated

was solely in the possession of Highlander, Great Hill, Dechert, and other parties involved in the

negotiation and execution of the acquisition by BHI. Of note, Tersly was not a party to these

negotiations.

146.   Tersly was not provided with any notification by Highlander or Dechert that on February

6, 2017 it was releasing claims for Deferred Consideration that Highlander was aware would

accrue based on the sale of MGHL shares to BHI.

Great Hill and Dechert Complete the Sale of The Company to BHI ( formerly Priceline)

147.   Through press releases, Tersly learned that BHI’s purchase of the Company was completed

on July 24, 2017.

148.   While Tersly does not have the contracting documents for the sale of the Company to BHI,

Tersly has done a rough calculation of the Deferred Consideration it would have been due under

BHI’s publicly reported price of $550 million for 100% of MGHL’s shares.

149.   As Great Hill, Highlander, and Hugo Burge in his personal capacity together controlled

97.81% of all shares of the Company, they had the greatest influence on any decisions made during

negotiations. Additionally, as noted above, Great Hill, as the Sellers’ Representative, Hugo Burge,

as CEO of the Company, and Dechert, as counsel to MGHL and shareholders other than Great

Hill, controlled negotiations between the Company and BHI.

150.   Highlander’s shares would have been sold to BHI under the Drag-Along Rights of

MGHL’s Articles of Association, which required that Highlander receive equal consideration for

each of its Ordinary Shares as the consideration Great Hill received for selling each of its Preferred

Shares. See MGHL’s Articles of Association, attached hereto as Exhibit 19 (“MGHL’s Articles

of Association”), cl. 55.5.




                                                 31
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 32 of 40



151.   The $550 million price for all of the shares of MGHL leads to an implied 2002 Share Price

of $48.95 per 2002 Share. This leads to a total valuation of the Shares, defined as those shares

Highlander held immediately after execution of the 2002 SPA as adjusted by any reclassification,

capitalization, consolidation or subdivision since that time, from the sale to BHI of $171,814,500.

See Exhibit 7 § 1.1.

152.   Pursuant to clause 4.2 of the 2002 SPA, Tersly was due 14% of the value of the Shares,

minus £1 per Share as long as the value of each Share totaled above £2. See Exhibit 7 § 4.2. Using

this formula, Tersly was due to be paid $23,423,246 from the sale of the Company to BHI.

153.   Highlander sold all of its 42,108,041 Ordinary Shares, and Great Hill sold 100% of the

Preferred Shares of MGHL, acquired in 2014, to BHI.

154.   Dechert and Great Hill received large sums of money from the sale of MGHL to BHI.

Great Hill’s shares were valued at $289,600,000.00. Highlander’s shares sold to BHI were valued

at $152,301,480.05.     In addition, Highlander also received consideration when Great Hill

purchased shares in 2014. In total, Highlander received $198,830,039.42 from the sale of shares

of the Company.

155.   However, due to the actions taken by each of the Co-conspirators, Tersly was deprived of

its rights to the full value of its Deferred Consideration. Great Hill and Dechert, therefore, are thus

jointly and severally liable to Tersly for this deprivation.

156.   Tersly reserves the right to adjust these figures on receipt of the 2017 sale documentation

as well as other documentation and information.




                                                  32
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 33 of 40



                                          COUNT ONE

                     Interference with Advantageous Business Relations

157.   Plaintiff hereby repeats and incorporates by reference the allegations contained in

Paragraphs 1 through 156 above.

158.   Tersly entered in to the 2002 SPA with Highlander, agreeing to sell its shares in the

Company.

159.   Along with an initial payment upon execution of the agreement, the 2002 SPA provided

that Tersly would receive approximately 14% of Highlander’s proceeds in any future sale of its

shares in the Company prior to 2023.

160.   Dechert, as counsel to the Company and its shareholders, including Highlander, was aware

of Tersly’s rights under the 2002 SPA.

161.   Great Hill learned of Tersly’s rights under the 2002 SPA prior to execution of the 2017

settlement agreement between Tersly and Highlander, at some point during or before negotiations

arising out of Tersly’s letter to Highlander with the draft particulars of claim in December 2016.

162.   Great Hill and Dechert were in possession of information that was material to Tersly,

specifically that BHI had issued a letter of intent in October 2016 to purchase 100% of the stock

of the Company.

163.   Tersly could not learn of BHI’s letter of intent without disclosure by Highlander under the

terms of the 2002 SPA or mandatory disclosure by BHI due to securities regulations.

164.   Great Hill and Dechert did not want to have to provide BHI information on Tersly’s claim

for breach of the 2002 SPA, as sent in Tersly’s December 2016 draft particulars of claim, because

BHI’s knowledge of Tersly’s claim could threaten completion of the deal.




                                                33
           Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 34 of 40



165.   Great Hill and Dechert assisted Highlander in failing to disclose and in intentionally

withholding information regarding BHI’s interest in acquiring the Company from Tersly.

166.   Great Hill and Dechert did not want Tersly to learn of BHI’s interest in acquiring the

Company by means of BHI’s required public announcement under SEC regulations.

167.   Great Hill and Dechert sought to postpone BHI’s required public announcement of its

intent to purchase 100% of the stock of the Company until after Tersly had signed a settlement

agreement, the execution of which occurred on February 6, 2017.

168.   Great Hill and Dechert did succeed in postponing the announcement of BHI’s intent to

purchase 100% of the Company’s stock until nine hours after payment of the settlement to Tersly.

169.   As a result of the actions of Great Hill and Dechert, Tersly was induced in to agreeing to a

settlement that undervalued its rights under the 2002 SPA by approximately 75%, or roughly $18

million.

170.   Tersly was thus damaged by the actions of Great Hill and Dechert.

                                         COUNT TWO

                           Interference with Contractual Relations

171.   Plaintiff hereby repeats and incorporates by reference the allegations contained in

Paragraphs 1 through 170 above.

172.   Tersly entered in to the 2002 SPA with Highlander, agreeing to sell its shares in the

Company.

173.   Along with an initial payment upon execution of the agreement, the 2002 SPA provided

that Tersly would receive approximately 14% of Highlander’s proceeds in any future sale of the

Company prior to 2023.




                                               34
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 35 of 40



174.   Dechert, as counsel to the Company and its shareholders, including Highlander, was aware

of Tersly’s rights under the 2002 SPA.

175.   Great Hill learned of Tersly’s rights under the 2002 SPA prior to execution of the 2017

settlement agreement between Tersly and Highlander, at some point during or before negotiations

arising out of Tersly’s letter to Highlander with the Draft Particulars of Claim in December 2016.

176.   Great Hill and Dechert were in possession of information that was material to Tersly,

specifically that BHI had issued a letter of intent in October 2016 to purchase 100% of the stock

of the Company.

177.   Tersly could not learn of BHI’s letter of intent without disclosure by Highlander under the

terms of the 2002 SPA or mandatory disclosure by BHI due to securities regulations.

178.   Great Hill and Dechert did not want to have to provide BHI information on Tersly’s claim

for breach of the 2002 SPA, as sent in Tersly’s December 2016 draft particulars of claim, because

BHI’s knowledge of Tersly’s claim could threaten completion of the deal.

179.   Great Hill and Dechert assisted Highlander in failing to disclose and in intentionally

withholding information regarding BHI’s interest in acquiring the Company from Tersly.

180.   Great Hill and Dechert did not want Tersly to learn of BHI’s interest in acquiring the

Company by means of BHI’s required public announcement under SEC regulations.

181.   Great Hill and Dechert sought to postpone the announcement of BHI’s required public

announcement of its intent to purchase 100% of the stock of the Company until after Tersly signed

a settlement agreement on February 6, 2017.

182.   Great Hill and Dechert did succeed in postponing the announcement of BHI’s intent to

purchase 100% of the Company’s stock until nine hours after payment of the settlement to Tersly.




                                               35
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 36 of 40



183.   As a result of the actions of Great Hill and Dechert, Tersly was induced in to agreeing to a

settlement that undervalued its rights under the 2002 SPA by approximately 75%, or roughly $18

million.

                                         COUNT THREE

                                         Civil Conspiracy

184.   Plaintiff hereby repeats and incorporates by reference the allegations contained in

Paragraphs 1 through 183 above.

185.   Highlander entered in to the 2002 SPA, a non-discretionary relational contract, with Tersly

in January 2002.

186.   Dechert, as counsel to the Company and its shareholders, including Highlander, was aware

of Tersly’s rights under the 2002 SPA.

187.   Great Hill learned of Tersly’s rights under the 2002 SPA prior to execution of the 2017

settlement agreement between Tersly and Highlander, at some point during or before negotiations

arising out of Tersly’s letter to Highlander with the draft particulars of claim in December 2016.

188.   Great Hill and Dechert knowingly and willingly entered into an agreement or confederation

with each sharing the common identical unlawful purpose to deprive Tersly of its rights under the

2002 SPA.

189.   Great Hill, as “Seller’s Representative” in the negotiations with BHI, had control over the

timing of certain key events in the deal’s progression.

190.   Dechert represented the Company and all of its shareholders other than Great Hill in the

negotiation and execution of the deal with BHI.




                                                36
            Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 37 of 40



191.   Great Hill and Dechert were in possession of information that was material to Tersly,

specifically that BHI had issued a letter of intent in October 2016 to purchase 100% of the stock

of the Company.

192.   Tersly could not learn of BHI’s letter of intent unless either Highlander disclosed BHI’s

interest to Tersly under the 2002 SPA or BHI disclosed its interest in the Company under

mandatory disclosure rules pursuant to Federal securities regulations.

193.   Great Hill and Dechert did not want to have to provide BHI information on Tersly’s claim

for breach of the 2002 SPA, as sent in Tersly’s December 2016 draft particulars of claim, because

BHI’s knowledge of Tersly’s claim could threaten completion of the deal.

194.   Great Hill and Dechert assisted Highlander in withholding information on BHI’s interest

in the Company from Tersly.

195.   Additionally, as Great Hill and Dechert did not want Tersly to learn of BHI’s interest in

the Company through BHI’s required public announcement under SEC regulations, Great Hill and

Dechert sought to postpone the announcement of BHI’s required public announcement of its intent

to purchase 100% of the stock of the Company until after Tersly signed a settlement agreement on

February 6, 2017.

196.   Great Hill and Dechert succeeded in postponing the announcement of BHI’s intent to

purchase 100% of the Company’s stock until nine hours after the Settlement Agreement between

Tersly and Highlander became binding under its terms.

197.   As a result of the actions of Great Hill and Dechert, Tersly was induced in to agreeing to a

settlement that undervalued its rights under the 2002 SPA by approximately 75%, or roughly $18

million.

198.   Tersly was thus damaged by the collective actions of Great Hill and Dechert.




                                                37
              Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 38 of 40



199.   Great Hill and Dechert, as well as non-party Highlander, conspired and succeeded in

depriving Tersly of rights as set forth in the 2002 SPA.

                                          COUNT FOUR

                                                Fraud

200.   Plaintiff hereby repeats and incorporates by reference the allegations contained in

Paragraphs 1 through 199 above.

201.   Dechert made a false representation of material fact when it withheld information from

Tersly regarding BHI’s stated interest in the Company.

202.   Dechert knew that it withheld material information from Tersly.

203.   Dechert withheld the information on BHI’s interest in the Company so that Tersly would

believe that its interest in the Company was worth less than it actually was during settlement

negotiations.

204.   Dechert knew that Tersly did not have any ability to obtain information on BHI’s interest

in the Company unless it: (1) disclosed it to Tersly, or (2) BHI issued a letter of intent with

sufficient certainty to trigger its obligations under United States securities regulations, thus making

its interest publicly known.

205.   Tersly relied on Dechert’s representations in order to value its settlement.

206.   Dechert’s representations were the sine qua non of the fraud.

207.   But for Dechert’s representation, Tersly would not have entered into a settlement with

Highlander.

208.   Tersly’s rights were undervalued in the Deed of Settlement executed on February 6, 2017,

by approximately 75%, or roughly $18 million.




                                                  38
           Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 39 of 40



                                          COUNT FIVE

                    Unfair and Deceptive Acts in Violation of M.G.L. c. 93A

209.   Plaintiff hereby repeats and incorporates by reference the allegations contained in

Paragraphs 1 through 208 above.

210.   Great Hill and Dechert engaged in trade or commerce when they negotiated and sold the

Company to BHI.

211.   Great Hill and Dechert knew of Tersly’s contract with Highlander and engaged in practices

to assist Highlander in breaching said agreement.

212.   The wrongful acts of the defendants Great Hill and Dechert constitute a violation of

Massachusetts General Laws chapter 93A section 11.

213.   Great Hill’s and Dechert’s unfair and deceptive acts occurred primarily and substantially

in Massachusetts.

214.   Great Hill’s and Dechert’s unfair and deceptive acts were a substantial factor in directly

and proximately causing loss of money and/or property, and irreparable harm, to Tersly.

215.   Great Hill and Dechert acted willfully and knowingly in their unfair and deceptive acts.

                                    PRAYERS FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court:

   a. After trial, enter judgment against each and every Defendant, jointly and severally, on

       Counts I, II, and III, in an amount to be determined after trial and award the Plaintiff

       damages, interest, costs, and fees in bringing this action;

   b. After trial, enter judgment against Dechert on Count IV, in an amount to be determined

       after trial and award the Plaintiff damages, interest, costs, and fees in bringing this action;




                                                 39
           Case 1:20-cv-10234 Document 1 Filed 02/06/20 Page 40 of 40



   c. With respect to Count V, find the Defendants’ violation of M.G.L. c. 93A to be a willful

       and knowing violation and award the Plaintiff multiple damages, interest, reasonable

       attorney fees, and costs in bringing this action; and

   d. Grant the Plaintiff such other relief as is just and proper.

                                         JURY DEMAND

       The Plaintiff claims his right to a trial by jury on all issues and claims so triable.



                                               Respectfully submitted,

                                               Tersly Investments Limited, Plaintiff
                                               By its attorneys:

                                               /s/ Thomas E. Dwyer, Jr.
                                               Thomas E. Dwyer (BBO No. 139660)
                                               Jonathan C. Crafts (BBO No. 677887)
                                               Dwyer LLC
                                               10 Derne Street
                                               Boston, Massachusetts 02114
                                               Tel: (617) 227-6000
                                               Fax: (617) 723-6892
                                               tdwyer@dwyer-llc.com
                                               jcrafts@dwyer-llc.com

Dated: February 6, 2020




                                                 40
